Citation Nr: 9906114	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to the service connected right knee disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder secondary to the service-connected right knee 
disability. 

3.  Entitlement to an increased rating for residuals of a 
right knee injury with an osteochondral defect at the lateral 
femoral chondral, currently rated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1979 to June 
1983. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the St. Petersburg, Florida, Regional Office (hereinafter 
RO).  The additional development requested by the Board in 
its November 1997 Board remand has been substantially 
accomplished, and this case is now ready for appellate 
review.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  With the "positive" and "negative" evidence with 
respect to this issue in relative balance, it is at least as 
likely as not that a portion of the veteran's low back 
disability has been aggravated as a result of an altered gait 
pattern caused by the service-connected right knee 
disability.  

3.  Service connection for a left knee disability secondary 
to the service-connected right knee disability was denied by 
a July 1992, rating decision of which the veteran was 
notified in August 1992; a timely appeal of this decision to 
the Board was not presented, and this is the last final 
rating action addressing this issues on any basis.

4.  The evidence submitted since the July 1992 rating 
decision with respect to the issue of entitlement to service 
for a left knee disability is cumulative and does not bear 
substantially upon the matter under consideration, nor does 
it by itself or in connection with evidence previously 
assembled require consideration due to its significance.

5.  Residuals of the service-connected right knee disability 
include chondromalacia, pain with motion, tenderness to 
palpation of the anterior aspect of the knee and minimal or 
barely detectable laxity; range of motion testing recently 
conducted showed no compensable limitation of motion in the 
right knee.   

6.  There are no extraordinary factors associated with the 
service-connected right knee disability productive of an 
unusual disability picture so as to warrant consideration of 
an extraschedular rating. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, a 
portion of the veteran's low back disability is the result of 
aggravation by the service-connected right knee disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1998).

2.  "New" and "material" evidence sufficient to reopen the 
claim for service connection for a left knee disability 
secondary to a right knee disability has not been presented.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

3.  The criteria for a rating in excess of 20 percent for 
residuals of a right knee injury with an osteochondral defect 
at the lateral femoral chondral are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.71a Diagnostic Codes (hereinafter DC) 5003, 5010, 5257, 
5258, 5260, 5261 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for 
a Low Back Disorder Secondary to the 
Service Connected Right Knee Disability

As the Board will grant the claim at issue to the extent 
indicated, it finds that the veteran has presented sufficient 
evidence to conclude that the claim addressed in this section 
of the decision is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The credibility of the veteran's 
evidentiary assertions is presumed for making the initial 
well-grounded determination.  The Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled as there is no indication that there are other 
records available that would be pertinent to the adjudication 
of this issue.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Service 
connection may also be established for that portion of a 
disability resulting from aggravation by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).  The 
Board notes that the veteran has not alleged direct service 
connection for a back disability; rather, he maintains that 
this disability is caused by or is related to his service-
connected right knee disorder.  In this regard, the veteran 
testified at a September 1995 hearing that he had never 
suffered a direct injury to his back, and that his back 
disability had developed as a result of his having to walk 
with a limp favoring his left leg due to his service-
connected right knee disability.  

With the above legal principles in mind, the relevant facts 
will be briefly summarized, with the clinical and 
adjudicative history concerning the service-connected right 
knee disability discussed first.  Service connection was 
granted for residuals of a right knee injury in April 1984.  
The knee injury was originally sustained when the veteran 
twisted it during a basketball game while he served on active 
duty.  The in-service knee injury included a torn meniscus, 
and following a meniscectomy performed during service, the 
veteran developed medial compartment arthritis.  Post-service 
medical records for the period from separation from service 
through the early 1990s reflect continuing VA outpatient 
treatment and physical therapy for the right knee disability.  
Some of these records reflect complaints by the veteran of 
pain in this knee with walking.  In July 1990, the veteran 
underwent an arthroscopy, abrasive chondroplasty and medial 
anterior horn meniscus debridement of the right knee at a VA 
medical center.   

Turning to the clinical evidence pertaining to the back, 
reports from a June 1992 VA examination reflect complaints by 
the veteran of low back pain, which he stated began in 1984.  
He noted at that time that he felt that a "limping" gait 
caused by his right knee disability had "brought on" the 
back pain.  X-rays conducted at that time showed "Grade 1" 
spondylolisthesis at the L5-S1 level with spondylolysis of L5 
bilaterally.  While indicating that the veteran's 
spondylolisthesis was not "secondary" to the right knee 
condition because it "pre-existed" the right knee injury, 
the VA physician who conducted this examination stated that 
the low back pain was worsened by "profound" limping of the 
right leg. 

Reports from VA hospitalization in January 1995 that included 
a micro diskectomy at L5-S1 contain the following discussion 
with regard to the clinical history:  "As a result [of the 
right knee injury], the [veteran] had to alter his ambulation 
in response to his injured right knee.  As a result, he 
suffered most likely a back injury somewhat secondary to his 
right knee problems." 

As instructed by the Board in its November 1997 Remand, the 
veteran was afforded a VA examination in January 1998 to 
determine the relationship between the veteran's back 
disability and the right knee injury, to include the 
application of the principles of Allen with regard to 
disabilities aggravated by service-connected disabilities.  
To this end, the VA physician who conducted the January 1998 
VA examination concluded that "[t]he spondylolisthesis is of 
course a congenital-developmental abnormality and is not 
related to [the veteran's] right knee condition."  However, 
another clinical opinion added to the record subsequent to 
the November 1997 Remand from a private physician dated in 
July 1998 indicated that the veteran's back pain was made 
worse/aggravated because of an abnormal gait pattern caused 
by pain in the right knee.  

Based on the evidence outlined above, with particular 
consideration placed on the "positive" medical evidence 
contained in the opinion of the VA physician following the 
June 1992 VA examination that the low back pain was worsened 
by "profound" limping of the right leg, the discussion with 
regard to the clinical history contained in the reports from 
the January 1995 VA hospitalization referenced above, and the 
July 1998 conclusion by the private physician that the 
veteran's back pain was aggravated because of an abnormal 
gait pattern caused by pain in the right knee, the Board 
finds that the weight of the "positive" and "negative" 
evidence with regard to whether a portion of the veteran's 
low back disability has been aggravated by the service-
connected right knee disability is at a minimum in relative 
balance.  Accordingly, and after resolving all reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection for that portion of the veteran's low back 
disability that has been aggravated by an altered gait 
pattern caused by the service-connected right knee disability 
should be granted.   38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.310(a); Allen, 7 Vet.App. at 439, Gilbert, 1 Vet. 
App. at 49.  

In making the above determination, the Board emphasizes that 
it does not appear that the medical evidence supports a 
conclusion that the veteran's back disability was caused by 
his right knee disability.  Thus, service-connection has only 
been granted for that portion of the veteran's low back 
disability that has been aggravated by an altered gait 
pattern caused by the right knee disorder.  


II.  Whether New and Material Evidence 
has been Submitted to Reopen a Claim for 
Service Connection for a Left Knee 
Disorder Secondary to the Service-
connected Right Knee Disability

Unappealed rating actions are final under 38 U.S.C.A. § 7105, 
but can be reopened upon the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  (In applying the 
principles of Hodge, a case which was decided during the 
pendency of the veteran's appeal, the Board finds that such 
application would not result in any prejudice to the veteran 
as these principles cannot be said to be "unfavorable" to 
any interest of the veteran.  Thus, the Board concludes that 
the additional delay in the adjudication of the veteran's 
claims which would result from a remand for initial 
adjudication by the RO of the veteran's appeal under the 
principles of Hodge would not be warranted.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).   

Turning to a summary of the relevant evidence and procedural 
history, service connection for a left knee disability 
secondary to the service-connected right knee disability was 
denied by a July 1992 rating decision to which the veteran 
was notified in August 1992.  A timely appeal of this 
decision to the Board was not presented, and this is the last 
final rating action addressing this issue on any basis.  
Evidence of record at that time included a report from a June 
1992 VA examination that included a normal X-ray of the left 
knee.  No limitation of motion or joint fluid in the left 
knee was shown at that time and the ligaments in the left 
knee were intact.  Objective tenderness over the medial 
portion of the left patella was shown.  The physician who 
conducted this examination indicated that the left knee 
symptoms had developed in the prior few months and that the 
left knee condition was not caused by the right knee 
disability.  This physician also noted that the veteran's 
left knee pain had been made worse by limping of the right 
leg.  Also of record at that time was written argument 
presented by the veteran linking his left knee pain to his 
right knee disability. 

Evidence of record submitted since the July 1992 rating 
decision includes written contentions and sworn testimony 
submitted by the veteran at his September 1995 hearing 
asserting that his left knee pain was the result of his right 
knee disability.  (It is noted that the contentions and sworn 
testimony of record does not include a claim that the left 
knee disability was incurred in service such that service 
connection should be granted for this disability on a 
"direct" basis.)  The additional evidence also includes 
reports from a January 1998 VA examination that include, in 
pertinent part, a negative X-ray study and a negative 
physical examination of the left knee.  The physician who 
conducted this examination noted that there was no evidence 
of left knee pathology.  Additional private and VA clinical 
evidence submitted subsequent to the July 1992 rating 
decision, while describing treatment for other disabilities, 
does not contain any evidence indicated of treatment for 
chronic left knee pathology.  

Analyzing the additional evidence submitted since the July 
1992 rating decision to determine whether it is "new" and 
"material," none of this evidence includes any competent 
medical evidence indicating the veteran has a current 
disability due to a chronic left knee disorder that is 
etiologically related to the service-connected right knee 
disability.  Thus, the Board concludes that none of it is new 
and material as defined by the controlling legal authority as 
it does not compel consideration of the claim on the merits, 
and it is essentially cumulative.  In making this 
determination, the Board has acknowledged the fact that, at a 
time prior to the ruling in Allen, the physician who 
conducted the June 1992 VA examination indicated that an 
altered gait pattern caused by the right knee disability had 
aggravated the left knee pain demonstrated at that time.  
However, the absence of a current disability in the left knee 
which could be etiologically linked to the right knee 
disability precludes a grant of service connection.  See 
Brammer v. Derwinski, 3 Vet.App. 223 (1992).  Finally, the 
Board also finds the unsupported contentions and testimony 
submitted by and on behalf of the veteran linking a current 
left knee disability to the right knee disability to not be 
"new" evidence, as they are either essentially repetitious 
of contentions of record (see Reid v. Derwinski, 2 Vet. App. 
312 (1992)), or not "material" evidence, because it has not 
been shown that the veteran has any medical knowledge beyond 
that of lay persons.  Moray v. Brown, 5 Vet.App. 211 (1993).

As the Board concludes that the veteran has failed to present 
sufficient "new" and "material" evidence to reopen the 
claim for service connection for a left knee disability 
secondary to the right knee disability, no further 
adjudication of this claim is warranted.  See Kehoskie v, 
Derwinski, 2 Vet. App. 31 (1991).  


III.  Entitlement to an Increased Rating 
for Rating for Residuals of a Right Knee 
Injury with an Osteochondral Defect at 
the Lateral Femoral Chondral

The Board finds that the veteran has presented sufficient 
evidence to conclude that his increased rating claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).   The Board is also satisfied that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) has been fulfilled 
as there is no indication that there are other records 
available that would be pertinent to the veteran's appeal.  
In this regard, the RO afforded the veteran a VA examination 
in January 1998 that addressed the concerns with regard to 
rating the service-connected right knee disability discussed 
in the November 1997 Board remand. 
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent disability rating.  38 C.F.R. § 4.71a, DC 5258.  This 
is the highest assignable rating under DC 5258. 

A 30 percent rating for recurrent subluxation or lateral 
instability of the knee requires "severe" disability.  
38 C.F.R. § 4.71, DC 5257.  

In order to warrant the assignment of a compensable rating 
for limitation of motion of the knee, flexion must be limited 
to 45 degrees or extension must be limited to 10 degrees.  
38 C.F.R. § 4.71a, DC 5260, 5261.  

Traumatic or degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010. 

With the above legal criteria in mind, the relevant clinical 
and adjudicative history will be summarized.  As was 
discussed in the first section of this decision, service 
connection for residuals of a right knee injury was granted 
by an April 1984 rating decision.  A 10 percent rating was 
assigned under DC 5257 for "slight" disability.    The 
evidence of record at that time included the aforementioned 
service medical records describing treatment for a knee 
injury sustained in a basketball game; a torn meniscus and 
meniscectomy; and medial compartment arthritis.  The right 
knee injury resulted in a limited duty profile for six months 
beginning in February 1982.  The disability in the right knee 
improved over this six month period, and a December 1982 
Medical Board report indicated there was a full range of 
motion in the right knee with no effusion or instability, and 
that the veteran could be returned to full duty.  

The first post-service VA examination conducted in December 
1983 showed a full range of motion in the right knee with no 
crepitus or other significant pathology.  As indicated 
previously, the remaining post-service medical records dated 
through the early 1990s reflect continuing VA treatment and 
physical therapy for the right knee disability, to include an 
arthroscopy, abrasive chondroplasty and medial anterior horn 
meniscus debridement of the right knee performed at a VA 
medical center in July 1990.  Thereafter, a July 1992 rating 
decision assigned a 20 percent rating under the provisions of 
DC 5258 for what was described as a "right knee injury with 
osteochondral defect at lateral femoral chondral."  The 20 
percent rating was reduced to 10 percent by way of rating 
actions dated in April 1995 and May 1996, but the 20 percent 
rating was restored by a November 1997 Board decision.  

At his September 1995 hearing, the veteran testified that his 
right knee disability involved "chronic pain" and weakness 
that interfered with his ability to climb stairs, carry 
things or stand for prolonged periods.  He stated that he 
felt instability when he did not wear his brace.  Stiffness 
and "locking" in the right knee was also described, and the 
veteran indicated that his right knee disability had 
interfered with his ability to work.  

Turning to the most recent clinical evidence, which is the 
most probative clinical evidence to be considered in 
determining the proper rating to be assigned for the 
veteran's service connected right knee disability, Francisco 
v. Brown, 7 Vet. App. 55 (1994), the reports from the most 
recent VA orthopedic examination conducted in January 1998 
show the veteran stating that there is pain and weakness in 
the right knee "all the time."  He indicated that the knee 
"stays swollen," but that there was no locking, instability 
or crepitation in the right knee.  The examination of the 
right showed no localized tenderness or any evidence of 
effusion.  There was a full range of right knee motion but 
minimal and barely detectable laxity in the anterior cruciate 
ligament.  The collateral ligaments were intact and only 
slight atrophy was shown in the right thigh.  It was 
indicated that an MRI of the right knee conducted in 1997 had 
shown a poorly visualized anterior cruciate ligament and some 
loss of articulating cartilage but no other significant 
abnormalities.  An X-ray taken of the right knee in 
conjunction with this examination showed mild narrowing of 
the medial compartment of the right knee but no other 
abnormalities.  In assessing the severity of the veteran's 
right knee disability, the VA physician who conducted the 
examination stated that there was "minimal" disability in 
the form of minimal laxity of the anterior cruciate ligament.  
This physician also stated with regard to the proper 
consideration to the effects of pain in assigning a 
disability rating discussed in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that there was no functional loss due to loss of 
strength, pain with motion loss of coordination or 
fatigability resulting from the right knee disability.

Additional clinical evidence is contained in a report from an 
examination conducted  in May 1998 by a private physician.  
Relevant findings with regard to the right knee included 
tenderness to palpation in the entire anterior aspect of the 
right knee; clinical chondromalacia of the patella, and pain 
on passive motion of the patella in all directions.  There 
was a positive anterior Drawer's sign and very slight gaposis 
on valgus strain.  Range of motion studies of the right knee 
showed 95 degrees of flexion and a lack of 5 degrees of full 
extension.  McMurray's testing of the meniscus produced pain, 
but there was no "clicking" sound or popliteal masses 
noted.  The diagnoses included degenerative arthritis with a 
chronic tear of the anterior cruciate ligament of the right 
knee, and the physician who conducted this examination stated 
that the veteran would be well-suited for mostly sedentary 
work.

Applying the pertinent legal criteria to the facts listed 
above, the Board notes initially that while the 20 percent 
rating currently assigned under DC 5258 is the highest 
assignable rating under this diagnostic code, the Board will 
also consider the other diagnostic codes applicable to the 
service-connected right knee disability in adjudicating the 
claim for an increased rating for this disability.  The Board 
will also consider the Precedent Opinion of the VA General 
Counsel tat permits separate ratings to be assigned for 
instability and for limited motion secondary to arthritis.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997). 

As indicated above, the most probative evidence to consider 
in adjudicating this claim is the most recent clinical 
evidence of record pertaining to the veteran's right knee 
disability.  Francisco, 7 Vet. App. at 55 (1994).  First, 
with regard to assignment of a rating in excess of 20 percent 
for subluxation or lateral instability in the right knee, the 
veteran did not report having difficulty with instability at 
the most recent VA examination.  This examination showed only 
"barely detectable" laxity and intact ligaments.  While the 
objective findings from the most recent private examination 
described somewhat more severe right knee disability than was 
shown by the recent VA examination, these findings were not 
descriptive of the "severe" level of disability required 
for a 30 percent rating under DC 5257. 

Turning to the possible assignment of a rating in excess of 
20 percent for limitation of motion under DC 5260 or 5261, 
such a rating is not warranted as the most recent VA 
examination showed no limitation of motion in the right knee 
and the May 1998 private examination did not show compensable 
limitation of motion.  The lack of compensable limitation of 
right knee motion also precludes an increased rating due to 
arthritis under DC 5003-5010 or a separate compensable rating 
due to arthritis under the principles of VAOPGCPREC 23-97.   

As noted above, the physician who conducted the most recent 
VA examination specifically considered the holding in DeLuca, 
but concluded that there was no functional loss due to loss 
of strength, motion, coordination or fatigability in the 
right knee.  The most recent private examination, which 
admittedly did depict a more severe level of disability, 
nevertheless did not show limitation of knee motion to a 
compensable degree, or otherwise contain objective clinical 
evidence warranting increased compensation under the 
principles of DeLuca.  Thus, entitlement to an increased 
rating under the guidelines in DeLuca or the provisions of 
38 C.F.R. §§ 4.40 and 4.45 would not be warranted.  

Although the Board has considered the "positive" evidence 
represented by the sworn testimony and written contention by 
the veteran asserting that the criteria for a higher 
disability rating for the right knee disability have been 
met, the Board finds such lay evidence to be of minimal 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Of greater probative value than this subjective 
"positive'" evidence is the most recent objective 
"negative" clinical evidence, particularly the conclusion 
by the VA physician following the most recent VA examination 
that there was only "minimal' right knee disability.  
Francisco, 7 Vet. App. at 55.  Also considered by the Board 
were the provisions of 38 C.F.R. § 3.321(b)(1), which state 
that when the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected right knee disability is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

As the Board finds that the probative weight of the 
"negative" evidence exceeds the "positive" evidence, the 
claim for an increased rating for the service-connected right 
knee disability must be denied.  Gilbert, 1 Vet. App. at 49.    


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for that portion of the veteran's low back 
disorder that has been aggravated by the service-connected 
right knee disability is granted.  This claim is allowed to 
the extent indicated.

"New" and "material" evidence having not been submitted, 
the claim for entitlement to service connection for a left 
knee disorder secondary to the service-connected right knee 
disability is not reopened, and the benefits sought in 
connection with this claim are denied. 

Entitlement to a rating in excess of 20 percent for residuals 
of a right knee injury with an osteochondral defect at the 
lateral femoral chondral is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

